¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its September 3, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Respondent's request for attorney fees is denied. The Petitioner's motion for extension of time to file a reply to the answer to the petition for review is also denied.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE